            Case 6:21-cv-00044-JTJ Document 15 Filed 09/07/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION



 ROXELLA LYONS,
                                                    CV 21-44-H-JTJ
                     Plaintiff,

      vs.                                                 ORDER

 DUSTON CLEMENTS,an individual
 residing in Jefferson County,

                    Defendant.



      The Court conducted a hearing on Defendant’s Motion to Dismiss on

September 1, 2021. For the reasons stated in open court.

      IT IS HEREBY ORDERED:

      Defendant’s Motion to Dismiss(Doc. 4)is DENIED without prejudice to

renewal. Defendant may re-submit the motion as a motion for summary judgment

after the factual record is more fully developed.

      DATED this 7th day of September, 2021.




                                                                     ‘y

                                                      z
                                              ●^ohETJohnston -
                                              United States Magistrate Judge
